Citation Nr: 0000931	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left femur.  

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left fibula.  

4.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound to the right foot.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969.  
His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for post-traumatic stress disorder (PTSD), 
a low back disability, and a skin rash.  In addition, the RO 
granted service connection for residuals of fractures of the 
left femur and left fibula, and a gunshot wound to the right 
foot; initial zero percent ratings were assigned for these 
disabilities.  

The veteran duly appealed the RO's decision, including the 
initial ratings assigned by the RO.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Thereafter, by August 1999 
rating decision, the RO granted service connection for PTSD 
and a skin rash, including tinea versicolor.  The Board finds 
that the grant of service connection for these disabilities 
constitutes a full award of the benefit sought on appeal with 
respect to these issues.  As there is no jurisdiction-
conferring Notice of Disagreement as to the down-stream 
elements of effective date or compensation level for PTSD or 
a skin rash, those issues are not currently in appellate 
status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997). 

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board at the RO, to be held in October 
1999.  Although he was notified of the time and date of the 
hearing by mail sent to his last known address, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (1999), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of his claims based on 
the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record contains no competent medical evidence of a 
current back disability which is related to the veteran's 
active service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology.

3.  Residuals of fractures of the left femur and fibula 
consist of subjective pain and aching only, with no evidence 
of malunion, nonunion, fracture, or knee, hip, or ankle 
disability.  

4.  Residuals of a gunshot wound to the right foot include a 
small, nontender callous and subjective complaints of pain.  


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable rating for residuals of a 
fracture of the left femur have not been met at any time 
since the initial award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (1999).

3.  The criteria for a compensable rating for residuals of a 
fracture of the left fibula have not been met at any time 
since the initial award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (1999).

4.  The criteria for a compensable rating for residuals of a 
gunshot wound to the right foot have not been met at any time 
since the initial award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1965 military enlistment medical 
examination report shows findings of third degree pes planus, 
but no other pertinent abnormalities.  

In-service medical records show that in April and May 1965, 
X-ray examinations of the left lower leg were interpreted as 
showing a healing stress fracture of the proximal fibula.  

In June 1965, the veteran sought treatment for pain and 
stiffness in the left upper leg, which he indicated he had 
first noticed with running.  He reported that although he had 
had a stress fracture of the left fibula in April, he had not 
previously noted pain in his upper leg.  X-ray examination 
showed an early stress fracture of the distal femur.  It was 
recommended that the veteran ambulate with crutches for two 
weeks.  On follow-up examination two weeks later, the veteran 
was asymptomatic and new X-rays again showed a possible 
stress fracture of the left femur.  The examiner estimated 
that the veteran would take another eight to twelve weeks to 
heal fully.  On final follow-up in July 1965, X-ray 
examination showed a healing stress fracture of the left 
femur.

On September 26, 1966, the veteran sustained a gunshot wound 
to the right foot.  There was no artery or nerve involvement, 
and no bony injury.  On follow-up examination on October 29, 
1966, it was noted that the wound was healed.  In April 1967, 
some drainage was noted from the wound site.  In June 1967, 
the foot looked better and the veteran was given new shoes 
with rubber padding.  In December 1967, the veteran was 
prescribed soaks for the right foot.  In January 1968, dead 
scar tissue was removed from the right foot.  

At his March 1969 military separation medical examination, 
clinical evaluation of his spine, lower extremities, feet, 
and musculoskeletal system was normal.  Scars were observed 
on several areas of his body, including on the mid back, left 
shin, and right foot.  

In August 1996, the veteran's original application for VA 
compensation benefits was received at the RO, including 
claims of service connection for PTSD, a skin rash, a right 
foot disability and a left leg disability.  

Upon receipt of his claim, in a November 1996 letter, the RO 
asked the veteran to submit evidence showing that his claimed 
disabilities had been treated since his discharge from 
service.  He was advised that the best type of evidence to 
submit would be statements from physicians who had treated 
him.  The veteran did not respond to the RO's letter.

In December 1996, the veteran was afforded a VA psychiatric 
examination at which he reported that he had sustained 
shrapnel wound injuries to right foot in service.  He 
indicated that he recovered from his injuries and was 
returned to regular military service.  Upon his separation 
from service, he indicated that he worked until 1992, after 
which he had been unable to find a job.  The diagnosis was no 
mental illness found.

By January 1997 rating decision, the RO denied service 
connection for PTSD, a low back disability, and a skin rash.  
In addition, the RO granted service connection for residuals 
of fractures of the left femur and left fibula, and a gunshot 
wound to the right foot; zero percent ratings were assigned 
for these disabilities.  

The veteran appealed the RO's determination.  In his January 
1998 substantive appeal, he stated that he experienced 
constant pain in his left leg and right foot, as well as some 
right foot numbness.  He stated that his pain was exacerbated 
by changes in the weather.

The veteran was afforded a VA medical examination in February 
1998.  He reported that he had sustained shell fragment wound 
injuries to the right foot in service and that since that 
time, he had experienced numbness in the bottom of the right 
foot.  The examiner noted that although service medical 
records showed that the gunshot wound resulted in no bone, 
artery or nerve involvement, it did take some time for the 
wound to heal fully.  On physical examination, there was no 
obvious abnormality of the right foot except for 5 by 11/2 
centimeter, non tender callous.  X-ray examination of the 
right foot was also normal.  The veteran denied being able to 
feel a pinprick on the bottom of his right foot.  However, 
the examiner indicated that the veteran's wound was on the 
lateral side of the foot and the nerves were on the medial 
side of the foot; as such, he was unable to determine the 
cause of the veteran's complaints of numbness, as the nerves 
were not involved in the gunshot wound injury.  The diagnosis 
was status post following debridement of shell fragment 
wounds of the right foot with a nontender callous.  

Regarding his claims for increased ratings for his left femur 
and fibula disabilities, the veteran stated that his current 
symptoms included pain and aching at both sites with changes 
in the weather.  The veteran indicated that such symptoms had 
been present since service.  The examiner noted that the 
veteran had been treated for stress fractures of the left 
femur and fibula in service, both of which had healed.  On 
physical examination, there was no obvious abnormalities, 
such as localized areas of tenderness.  X-ray examinations of 
the left femur and fibula were also normal.  The diagnosis 
was status following stress fractures involving the left 
distal femur and left fibular, healed.  The examiner 
concluded that the only residual of the in-service fractures 
was aching with weather changes.  

Finally, with respect to his claim of service connection for 
a back disability, the veteran indicated that he had had a 
spinal tap in service for anesthesia to operate on his right 
foot.  He stated that since that time, he had had low back 
pain.  However, he indicated that he never went to sick call 
for back pain because he thought that it would eventually go 
away.  However, he stated that his back pain did not resolve 
and had become worse in recent years.  Physical examination 
showed decreased range of motion with a lot of complaints of 
pain.  There were no muscle spasms noted.  X-ray examination 
of the lumbar spine showed probable mild rotoscoliosis, but 
was otherwise normal.  [Rotoscoliosis is "[c]urvature of the 
vertebral column by turning on its axis."  Godfrey v. Brown, 
7 Vet. App. 398 (1995)].  The diagnosis was back pain, cause 
undetermined.  The examiner stated that never in his 
experience had he seen a patient who had a back injury 
associated with spinal anesthetic.  

On VA psychiatric examination in February 1998, the diagnoses 
were chronic, mild anxiety disorder and mild, late-appearing 
PTSD.  

Thereafter, by August 1999 rating decision, the RO granted 
service connection for PTSD and a skin rash, including tinea 
versicolor.  As set forth above, the veteran has not yet 
initiated appeals with the ratings assigned by the RO.  The 
noncompensable ratings for residuals of fractures of the left 
femur and left fibula, and a gunshot wound to the right foot 
were continued.  

II.  Service connection for a back disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In this case, the veteran contends that he incurred a back 
injury in service from a spinal anesthesia he received during 
surgery for his combat wound to the right foot.  Initially, 
the Board notes that the service medical records are entirely 
negative for notations of a spinal tap (or, indeed, of any 
complaints or abnormalities pertaining to the back).  In 
fact, at his military separation medical examination, 
clinical evaluation of his spine was normal.  The only other 
pertinent medical evidence of record is the February 1998 VA 
medical examination, performed approximately twenty-nine 
years after service, at which the diagnosis was back pain, 
cause undetermined.  Even assuming for the sake of argument 
that this constitutes competent medical evidence of a current 
back diagnosis, the Board notes that the examiner did not 
attribute any current back disability to the veteran's 
military service or any incident therein.  In fact, he 
indicated that the veteran likely did not sustain a low back 
injury from any in-service spinal tap.  

Thus, even if the Board applies the factual presumption under 
38 U.S.C.A. § 1154(b) that the veteran did receive a spinal 
tap or back injury in service, the record still lacks 
competent medical evidence of a nexus between a current back 
disability and service or any incident therein (including a 
spinal tap).  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996) (holding that section 1154(b) applies to the 
second element of a well-grounded claim (i.e., whether an 
injury was incurred in service), and not to the questions of 
whether there is a current disability or a nexus to service).  
In this case, there is no competent medical evidence of a 
nexus or link between a current back disability and an 
incident of military service.  

While the veteran himself claims that he has a current low 
back disability which resulted from in-service injury, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, his opinion as to causation is 
not competent.  Thus, his lay statements are insufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

It is also noted that the veteran has reported continuous 
back problems since service.  However, competent medical 
evidence is necessary relating a current back disability to 
the continuity of symptomatology reported by the veteran.  
There is no such evidence in the current record.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Likewise, the Board notes that the record contains no 
competent medical evidence of a causal relationship between a 
current back disability and any of the veteran's service 
connected disabilities.  Thus, any claim of secondary service 
connection or one based on aggravation is not well grounded.  
Reiber v. Brown, 7 Vet. App. 513 (1995); Harvey v. Brown, 6 
Vet. App. 390 (1994); Jones v. Brown, 7 Vet. App. 134 (1994) 
(holding that a claim for secondary service connection, like 
all claims, must be well grounded). 

In sum, lacking competent medical evidence of a link between 
a current back disability and the veteran's military service, 
any incident therein, any service-connected disability, or 
any continuous symptomatology, the claim of service 
connection for a back disability is not well grounded.  
38 U.S.C.A. § 5107(a).  

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  

In the instant case, however, the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

III.  Increased rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are well-grounded within the meaning of 38 
U.S.C.A. 5107.   The Court has held that when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

Because the claims are well grounded, VA has a duty to assist 
in the development of facts pertinent to those claims.  38 
U.S.C.A. 5107(a).  Consistent with such duty, the veteran was 
afforded a VA medical examination in February 1998.  The 
Board finds that the examination report contains sufficient 
information to rate the veteran's disabilities in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, as the veteran has not 
identified any outstanding relevant evidence which may 
support his claims, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 126.

Residuals of a fracture of the left femur

In this case, the veteran's disability from residuals of a 
fractured left femur has been rated by analogy to Diagnostic 
Code 5255, which pertains to impairment of the femur.  38 
C.F.R. § 4.71a.  Under those provisions, a 10 percent rating 
is assigned when there is malunion of the femur with slight 
knee or hip disability.  Where, as here, the rating schedule 
does not provide a zero percent rating, a zero percent is 
assigned if the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

In this case, there is no competent evidence of record that 
the veteran has a false joint or nonunion of the femur, nor 
does he so contend.  X-ray examination conducted in February 
1998 showed a normal femur, with no indication of fracture, 
anatomical misalignment, or deformity.  Thus, the criteria 
for a compensable rating under Diagnostic Code 5255 have not 
been met.

Likewise, the Board notes that there is no evidence of a 
knee, thigh or hip disability referable to the service-
connected disability, including limitation of motion of any 
joint, nor does the veteran so contend.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5261

Rather, the evidence of record indicates that the sole 
residual of the veteran's in-service stress fracture of the 
femur is subjective pain.  However, the Board finds that such 
symptomatology is insufficient to warrant a compensable 
rating under any potentially applicable criteria.  38 C.F.R. 
§ 4.71a.  The Board considered assigning a compensable rating 
for functional impairment due to pain, but concludes that it 
is not warranted given that there is no evidence of loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that the veteran's femur disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
disability.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Residuals of a fracture of the left fibula

The RO has evaluated the veteran's left fibula disability as 
zero percent disabling under Diagnostic Code 5262.  Under 
those criteria, an impairment of the tibia and fibula, 
manifested by malunion, with slight knee or ankle disability 
warrants a 10 percent rating.  A moderate knee or ankle 
disability warrants a 20 percent rating, and a marked knee or 
ankle disability warrants a 30 percent evaluation.  A 40 
percent rating may be assigned for nonunion of the tibia and 
fibula when there is loose motion requiring a brace.  As this 
diagnostic code does not provide for a zero percent rating, 
the RO assigned a zero percent rating on the basis that the 
requirements for a compensable rating had not been not met.  
38 C.F.R. § 4.31.

The Board agrees with the RO's determination.  The record 
does not contain evidence of malunion or nonunion of the 
fibula.  X-ray examination conducted in February 1998 showed 
a normal fibula, with no indication of fracture, anatomical 
misalignment, or deformity.  Likewise, the record contains no 
evidence of knee or ankle impairment referable to the 
service-connected disability.  Thus, the requirements for a 
compensable rating have not been met under Diagnostic Code 
5262.  

The Board has also considered other potentially applicable 
provisions in accord with Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), but finds no basis to assign a compensable rating 
under any other applicable provision.  For example, there is 
no indication of ankylosis of the ankle (Diagnostic Code 
5270) or the subastragalar or tarsal joint (Diagnostic Code 
5272), limited motion of the ankle (Diagnostic Code 5271), 
malunion of the os calcis or astragalus (Diagnostic Code 
5273), astragalectomy (Diagnostic Code 5274), impairment of 
the knee (Diagnostic Code 5257), or limitation of flexion or 
extension of the leg (Diagnostic Codes 5260 and 5261).  The 
veteran has not contended that he has any symptomatology to 
warrant an increased rating under these provisions.

Rather, the evidence of record indicates that the sole 
residual of the veteran's in-service stress fracture of the 
fibula is subjective pain.  However, the Board finds that 
such symptomatology is insufficient to warrant a compensable 
rating under any potentially applicable criteria.  38 C.F.R. 
§ 4.71a.  The Board considered assigning a compensable rating 
for functional impairment due to pain, but concludes that it 
is not warranted given that there is no evidence of loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that the veteran's fibula disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
disability.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Residuals of a gunshot wound to the right foot

The veteran's residuals of a gunshot wound to the right foot 
is currently evaluated under the criteria for impairment of 
Muscle Group X, which includes the muscles of the foot.  38 
C.F.R. § 4.73, Diagnostic Code 5310.  The functions affected 
by this muscle group include movement of the forefoot and 
toes and propulsion thrust in walking.  The veteran's right 
foot disability is currently evaluated as zero percent 
disabling, which reflects a slight disability.  A 10 percent 
rating is assignable for moderate impairment, a 20 percent 
rating is assignable for moderately severe impairment, and 
the highest 30 percent rating is assignable for severe 
impairment.  38 C.F.R. § 4.73, and Diagnostic Code 5310.  A 
minimum rating of 10 percent is warranted for a through and 
through wound of the foot.  38 C.F.R. § 4.73, Diagnostic Code 
5310 (1999).

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  See 62 Fed. Reg. 30,235 
(1997).  A version more favorable to the veteran is therefore 
not present in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In rating muscle injuries under diagnostic codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).

Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Reviewing the veteran's residuals of a shell fragment wound 
to right foot, in conjunction with the above-noted rating 
criteria and medical evidence, the Board finds that the 
current zero percent evaluation is appropriate and the 
preponderance of the evidence is against an increased rating.  
Although the veteran's initial in-service wound to his right 
foot apparently took a long time to heal fully, it was 
regarded as superficial, with no bone, nerve or artery 
involvement.  Nor was it described as a through and through 
wound.  It apparently healed fully with no functional 
impairment or signs or symptoms of muscle disability, given 
the normal findings at the military separation medical 
examination, except for a scar.  Likewise, with respect to 
current objective findings, the Board notes that there is no 
evidence of fascial defect, atrophy, or impaired tonus, or 
impairment of function.  X-ray examination was normal, with 
no indication of retained metallic fragments.  In fact, while 
the veteran has reported right foot pain, the only objective 
residual identified on most recent VA medical examination was 
a small, nontender callous.  While the veteran has reported 
subjective numbness in the right foot, the examiner indicated 
that such symptomatology is unrelated to the in-service 
gunshot wound.  Thus, such numbness may not be considered in 
the evaluation of the service-connected gunshot wound injury.  
38 C.F.R. 4.14 (1999).

In short, based on the medical evidence of record, including 
the veteran's complaints, the Board concludes that the 
veteran's residuals of a gunshot wound to the right foot is 
properly rated as zero percent disabling, reflecting a slight 
degree of impairment.  38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5310.  Furthermore, the Board finds that there is no 
evidence of tender or painful scarring, such that a separate 
10 percent rating would be warranted under 38 C.F.R. § 4.118.  

The Board considered assigning a compensable rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that the veteran's right foot disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
disability.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Service connection for a back disability is denied.

Initial compensable ratings for residuals of a fracture of 
the left femur, residuals of a fracture of the left fibula, 
and residuals of a gunshot wound to the right foot, are 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



